                  CASE 0:20-mj-00287-TNL Document 1 Filed 04/29/20 Page 1 of 1
                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

            INITIAL APPEARANCE – REMOVAL (via video conference)
                                                       )        COURT MINUTES - CRIMINAL
United States of America,                              )             BEFORE: TONY N. LEUNG
                                                       )             U.S. MAGISTRATE JUDGE
                          Plaintiff,                   )
v.                                                     )     Case No:             20-mj-287 TNL
                                                       )     Date:                April 29, 2020
Nicholas Daniel Bylotas,                               )     Courthouse:          Minneapolis
                                                       )     Courtroom:           9E
                          Defendant.                   )     Time Commenced:      1:16 p.m.
                                                       )     Time Concluded:      1:44 p.m.
                                                       )     Time in Court:       28 minutes
                                                       )
                                                       )


APPEARANCES:

       Plaintiff: Chelsea Walcker, Assistant U.S. Attorney
       Defendant: Lisa Lopez
                        X FPD X To be appointed

       X Advised of Rights

on X Complaint
X Date charges or violation filed: April 28, 2020
X Current Offense: Threats against president
X Charges from other District: District of Oregon
X Title and Code of underlying offense from other District: 18:871
X Case no: n/a

X Government moves for detention.
Motion is X granted, temporary detention ordered.

Next appearance date is Friday, May 1, 2020, at 2:00 p.m. via video before U.S. Magistrate Judge Tony N. Leung CR 9E
Mpls for:
X Detention hrg


X Removal hearing waived


Additional Information:

X Defendant consented to hearing via video


                                                                                             s/Amy Halverson
                                                                               Signature of Courtroom Deputy
